

115 HR 674 IH: One In, One Out Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 674IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. McCaul (for himself, Mr. Allen, Mr. Roe of Tennessee, Mr. Brat, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require each agency to repeal or revise 1 or more existing regulations before issuing a new
			 regulation, and for other purposes.
	
 1.Short titleThis Act may be cited as the One In, One Out Act. 2.Repeal or revision of regulations required before issuance of a new rule (a)DefinitionsIn this section—
 (1)the terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code; and (2)the term State means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian tribe.
 (b)Requirement for ruleAn agency may not issue a rule unless the agency has repealed or revised in a way that reduces costs to the regulated entities 1 or more rules described in subsection (e) that, to the extent practicable, are related to the rule.
			(c)Requirement for new rules
 (1)Repeal requiredAn agency may not issue a rule unless— (A)the agency has repealed 1 or more rules described in subsection (e) that, to the extent practicable, are related to the rule; and
 (B)the cost of the new rule is less than or equal to the cost of the rules repealed or revised. (2)Certified costFor any rule subject to paragraph (1), the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget shall certify, before the rule is issued, that the cost of the new rule is equal to or less than the cost of the rules repealed or revised.
 (d)Publication requiredAny rule repealed or revised under subsection (b) or (c) shall be published in the Federal Register.
 (e)ApplicabilityThis section— (1)applies to any rule that imposes a cost or responsibility on a nongovernmental person or a State or local government; and
 (2)shall not apply to any rule— (A)that relates to procurement by the agency; or
 (B)that is being revised to be less burdensome to decrease requirements imposed by the rule or cost of compliance.
					